Citation Nr: 0720179	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from May 1958 to May 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Paul, Minnesota.  

The veteran, through his accredited representative's 
statement of July 2006, has requested that VA benefits be 
awarded for a psychiatric disability that has been classified 
as a bipolar disorder.  A review of the veteran's claims 
folder indicates that this issue has not been developed and 
adjudicated by the RO.  As such, this claim is not now before 
the Board; this same issue is referred back to the RO for 
development and adjudication.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was not in combat and does not have a 
competent diagnosis of PTSD based upon a verified stressor 
from service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has petitioned the VA asking that service 
connection be granted for PTSD.  He claims that while he was 
attending Officer Candidate School (OCS) for the US Marine 
Corps a fellow candidate hung himself in the communal 
restroom.  He contends that he woke-up and found the officer 
candidate hanging dead and shouted for assistance.  Shortly 
after this incident, the veteran avers that he left the 
service and since that time he has experienced flashbacks and 
nightmares of that experience.  As such, he asks that VA 
compensation benefits be assigned for a psychiatric disorder 
he claims should be classified as PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him by the agency of original jurisdiction 
(AOJ) in August 2002.  It is noted that this letter was sent 
to the veteran prior to the initial AOJ decision that is now 
on appeal.  This letter informed the appellant of what 
evidence was required to substantiate the claim, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for 
service connection for PTSD. 

The VA has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  The record reflects that the veteran 
underwent a number of psychiatric examinations since the 
veteran filed for benefits, and those records have been 
included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with the 
elements noted in Dingess via a letter that was sent to the 
veteran in March 2006.  Because the veteran has been provided 
this information, there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2006), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record reflects the veteran had one year of service in 
the US Marine Corps from May 1958 to May 1959.  He served his 
entire period of active duty service at Marine Corps Base 
(MCB) Quantico, in Quantico, Virginia, and he did not have 
any foreign service.  Moreover, while at MCB Quantico, he did 
not serve in a hazardous duty area nor was he fired upon.  
The veteran's Marine Corps military occupational specialty 
(MOS) was that of 9900 - basic Marine/student.  He did not 
have a secondary MOS.  His DD Form 214 notes that the veteran 
was not issued any awards or decorations.  The official 
records do not show that the veteran was awarded a personal 
or unit valour award, such as a Bronze Star Medal for Valor, 
a Purple Heart Medal, or a Presidential Unit Citation.  The 
record also does not show that the veteran fired his personal 
weapon at the enemy such that he might have been awarded a 
Combat Infantryman Badge or a similar award from the Marine 
Corps.  

The veteran has asserted that he now suffers from PTSD and 
that such a disorder has been caused by his service in the 
Marine Corps where he claims he experienced one specific 
horror - that of seeing a fellow officer candidate hang 
himself.  He has contended that when he discovered the body 
of candidate, it appeared to the veteran that the candidate 
was dead.  It is noted that he has not made any other 
contentions with respect to a stressful event or occurrence.  
He avers that he now suffers from nightmares, flashbacks, 
depression, and irritability.

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a); 

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and 

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2006).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140- 
41 (1997).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21- 
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2006).

The veteran's record, as suggested above, does not indicate 
that the veteran was in a combat zone nor did he fire his 
weapon in response to an enemy combatant.  In this situation, 
the veteran was not in receipt of any awards and/or 
decorations that would suggest that he participated, i.e., 
fired a weapon, in actual combat with the enemy.  The 
veteran's military occupational specialty is not one that 
would normally be involved in combat situations.  Moreover, 
the Marine Corps has not confirmed the basic facts 
surrounding the veteran's claimed stressors.  

Additionally, despite the veteran's assertions, he has not 
provided any documents or statements from members of his 
Marine Corps unit that could verify his claimed stressors.  
While the veteran did provide the name of the individual - 
the officer candidate - that he thought committed suicide, an 
extensive search by the US Marine Corps, the US Marine Corps 
Historian's Office, the Joint Service Records Retention 
Center, and the National Archives and Records Administration 
has failed to produce any corroborative evidence.  That is, 
the veteran has been specific in saying that he thought that 
the suicide occurred at Officers Candidate School on or about 
April to June 1959.  He has further opined that the 
individual's last name was "Johnson".  None of the 
governmental agencies contacted by the VA have been able to 
confirm either the death of a Candidate Johnson during the 
time period in question or that an Officer Candidate Johnson 
suffered severe medical injuries during this time.  Of 
further note is the fact that the veteran has not provided 
any additional information concerning others who might have 
been stationed with the veteran who might have also witnessed 
the event.  He has also not submitted any letters or 
statements by others that might confirm that the veteran 
spoke or wrote of this tragic event around the time of the 
alleged occurrence.  There is no hospital record or military 
police statement or investigation record that would insinuate 
that the incident even occurred.  

To make sure that the veteran fully understands what the 
Board is saying - the incident claimed by veteran could not 
be verified.  The veteran has remained vague with regard to 
such pertinent facts as names, dates, and locations.  He has 
never commented on whether any verifiable person was with him 
at the time any of the "stressful" event occurred, the date 
it happened, or other information that would help in the 
confirmation of his story.  Moreover, the file contains no 
other independent credible evidence, such as statements from 
fellow Marines, as to the occurrence of the alleged event.

The Board recognizes that it has a duty to assist the veteran 
in obtaining additional information that may benefit or 
support his claim.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The claims folder indicates that, on numerous 
occasions, the VA has attempted to obtain additional 
information from the veteran concerning his claimed stressor.  
However, the veteran has remained vague in providing the 
needed information.  To the Board, it appears that the 
veteran has not provided information that is essential in 
obtaining the verifying evidence he alludes thereto.  See 
also Gobber v. Derwinski, 2 Vet. App. 470 (1992); Olson v. 
Principi, 3 Vet. App. 480 (1992).  It is further noted that 
the RO did not merely receive one response from the Marine 
Corps and proceed with the claim.  The RO went from one 
federal agency/department to another attempting to obtain any 
type of information that would add credence to the veteran's 
assertions.  Such doggedness of purpose occurred over the 
course of nearly two years.  It seems that in this instance 
the RO/VA has fully met its duty to assist the veteran.  

The veteran may assert that because an examiner has diagnosed 
the veteran as having PTSD, which should be enough to prevail 
on his claim.  It is true that the veteran does have a 
diagnosis of PTSD and he has received treatment for other 
psychiatric disorders.  However, the diagnosis of PTSD was 
apparently made following a recitation by the veteran of his 
alleged stressors, which may or may not have resulted from 
actions while in the Marine Corps.  Additionally, the Board 
notes that the veteran has not only received a diagnosis of 
PTSD, but other diagnoses of other psychiatric disorders.  
Yet, despite the various diagnoses, none of the disorders 
have been etiologically linked to the veteran's service in 
the US Marine Corps.  

Because the PTSD diagnosis has been based on the veteran's 
own recitation of his alleged service history (stressor), it 
is uncertain to what extent the veteran actually meets the 
criteria for PTSD.  Where the VA determines that the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat with the enemy but the claimed stressor 
is not related to such combat, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Zarycki, supra.

The Court held in West, supra, in effect, that a psychiatric 
evaluation that is based on an incomplete or questionable 
history is inadequate for rating purposes and frustrates the 
efforts of judicial review.  Reviewing Zarycki and West 
together, it appears that in approaching a claim for service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel and, once such a stressor is 
established, whether it is 
sufficient to give rise to PTSD is a medical determination.  
Thus, if an examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  Because the Board can find 
no verifiable stressor, it would be pointless to conduct 
"ancillary testing" to further corroborate his diagnostic 
condition.  The Board further concludes that any attempts to 
corroborate the claimed stressor through other government 
agencies would also be fruitless.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, supra, the claimant submitted evidence that his 
unit was subjected to rocket attacks.  The Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressor.  Indeed, as noted above, VA, the US Marine 
Corps, the Joint Services Records Retention Center, and the 
National Archives and Records Administration have all been 
unable to confirm his allegations.

In determining whether service connection is warranted, the 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event.  If however the preponderance of the evidence 
is against the claim, service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, a verifiable 
stressor to support a diagnosis of PTSD has not been shown.  
While PTSD has been diagnosed, the veteran has not provided 
sufficiently detailed information relating to his example of 
a stressor to allow for corroboration, and, a diagnosis of 
PTSD, without verified stressors relating the disorder to 
military service, is insufficient to establish entitlement to 
service connection.  The Board finds therefore that there is 
not sufficient evidence to place the evidence in equipoise as 
to whether the veteran suffers from PTSD related to his 
military service.  On the basis of these findings and 
following a full review of the record, the Board concludes 
that the record does not show that the veteran has PTSD 
related to his experiences while in the US Marine Corps, and 
service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


